                                               Case 2:15-cv-01412-JAD-DJA Document 174 Filed 11/12/19 Page 1 of 4



                                           1     JOHN HENRY WRIGHT, ESQ.
                                                 Nevada Bar No. 6182
                                           2     CHRISTOPHER B. PHILLIPS, ESQ.
                                                 Nevada Bar No. 14600
                                           3     AMY J. SMITH, ESQ.
                                                 Nevada Bar No. 14954
                                           4     THE WRIGHT LAW GROUP, P.C.
                                                 2340 Paseo Del Prado, Suite D-305
                                           5     Las Vegas, Nevada 89102
                                                 Telephone: (702) 405-0001
                                           6     Facsimile: (702) 405-8454
                                                 Email: john@wrightlawgroupnv.com
                                           7            chris@wrightlawgroupnv.com
                                                        amys@wrightlawgroupnv.com
                                           8     Attorneys for Defendants
                                                 AMIR QURESHI a/k/a AMIER QURESHI, a/k/a
                                           9     AMIER I. QURESHI, a/k/a AMIER F.
                                                 QURESHI, SR.; ASIM QURESHI a/k/a
                                          10     ALEX QURESHI, a/k/a AZIM QURESHI
Tel: (702) 405-0001 Fax: (702) 405-8454




                                                 a/k/a AZIM DeDREAM, and SEHER
                                          11     QURESHI
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12                               UNITED STATES DISTRICT COURT
Las Vegas, Nevada 89102




                                          13                                      DISTRICT OF NEVADA
                                          14      METROPCS, a brand of T-MOBILE USA,
                                          15      INC., a Delaware Corporation,                Case No. 2:15-cv-01412-JAD-DJA

                                          16                         Plaintiff,
                                                                                               STIPULATION AND PROPOSED
                                          17      vs.                                          ORDER TO MODIFY BRIEFING
                                                                                               SCHEDULE ON PENDING MOTIONS
                                          18      A2Z CONNECTION, LLC, a Nevada                [ECF 166] [ECF 167] AND [ECF 168]
                                                  limited liability corporation; A2Z LLC, a    AND CONTINUE HEARING SET BY
                                          19      Nevada limited liability corporation; AMIR   MAGISTRATE
                                                  QURESHI a/k/a AMIER QURESHI, a/k/a
                                          20      AMIER I. QURESHI, a/k/a AMIER F.
                                                  QURESHI, SR.; ASIM QURESHI a/k/a
                                          21      ALEX QURESHI, a/k/a AZIM QURESHI
                                                  a/k/a AZIM DeDREAM, and SEHER
                                          22      QURESHI,

                                          23                        Defendants.

                                          24
                                                        Plaintiff, METROPCS a brand of T-MOBILE USA, INC., a Delaware Corporation
                                          25
                                                 (“METROPCS”), and Defendants, AMIR QURESHI a/k/a AMIER QURESHI, a/k/a AMIER I.
                                          26
                                                 QURESHI, a/k/a AMIER F. QURESHI, SR.; ASIM QURESHI a/k/a ALEX QURESHI; a/k/a
                                          27
                                                 AZIM QURESHI, a/k/a AZIM DeDREAM; and SEHER QURESHI (“Defendants”) (hereinafter
                                          28


                                                                                         Page 1 of 4
                                               Case 2:15-cv-01412-JAD-DJA Document 174 Filed 11/12/19 Page 2 of 4



                                           1     collectively referred to as the “Parties”), by and through their undersigned counsel, and pursuant
                                           2     to Local Rule IA 6-1 and 6-2, hereby jointly stipulate to an extension up to and including
                                           3     November 15, 2019 for Plaintiff to file their Opposition to Defendants’ Motion to Dismiss, in Part,
                                           4     Plaintiff’s Complaint [ECF No. 166]; an extension up to and including December 6, 2019 for
                                           5     Defendants to file their Opposition to Plaintiff’s Motion to Compel Defendants to Produce
                                           6     Electronic Discovery and for Sanctions and Memorandum of Law [ECF No. 167]; and an extension
                                           7     up to and including December 11, 2019 for Defendants to file their Opposition to Plaintiff’s Motion
                                           8     for Leave to File Documents Under Seal [ECF No. 168] and states as follows:
                                           9            1.      This extension is requested because the Parties are actively involved in settlement
                                          10     discussion.
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11            2.      On October 18, 2019, Defendants filed their Motion to Dismiss, in Part, Plaintiff’s
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12     Complaint [ECF 166]. Plaintiff’s Opposition to Defendants’ Motion to Dismiss is currently due
Las Vegas, Nevada 89102




                                          13     November 15, 2019.
                                          14            3.      On October 23, 2019, Plaintiff filed its Motion to Compel Defendants to Produce
                                          15     Electronic Discovery and for Sanctions and Incorporated Memorandum of Law [ECF 167].
                                          16     Defendants’ response is currently due by November 20, 2019.
                                          17            4.      On October 23, 2019, Plaintiff filed its Motion for Leave to File Documents Under
                                          18     Seal [ECF 168]. Defendants’ response is currently due by November 20, 2019.
                                          19            5.      The Parties have conferred and agree to allow the Plaintiff up to and including
                                          20     December 6, 2019 to file their Opposition to Defendants’ Motion to Dismiss, in Part, Plaintiff’s
                                          21     Complaint [ECF 166]. The Parties further agree to allow Defendants up to and including December
                                          22     11, 2019 to file both their Opposition to Plaintiff’s Motion to Compel Defendants to Produce
                                          23     Electronic Discovery and for Sanctions and Incorporated Memorandum of Law and their
                                          24     Opposition to Plaintiff’s Motion for Leave to File Documents Under Seal.
                                          25            6.      The Parties have conferred and respectfully request this Court continue the hearing
                                          26     on motions [ECF 145], [ECF 153], [ECF 157], [ECF 167], and [ECF 168] until the week of
                                          27     January 6-10, 2020, or anytime thereafter at the Court’s convenience.
                                          28


                                                                                            Page 2 of 4
                                               Case 2:15-cv-01412-JAD-DJA Document 174 Filed 11/12/19 Page 3 of 4



                                           1               7.     This is the second stipulation for an extension of time to file said documents; and
                                           2     this is the first request for an extension of time to hearing the motions pending before this Court.
                                           3               8.     This extension is sought in good faith, and is not intended for purposes of delay nor
                                           4     prejudice towards any party.
                                           5               WHEREFORE, the Parties respectfully request that the Court enter this order extending:
                                           6     Plaintiff’s deadline to file their Opposition to Defendants’ Motion to Dismiss, in Part, Plaintiff’s
                                           7     Complaint [ECF 166] from November 15, 2019 to December 6, 2019; Defendants’ deadline to
                                           8     file their Opposition to Plaintiff’s Motion to Compel Defendants to Produce Electronic Discovery
                                           9     and for Sanctions and Incorporated Memorandum of Law [ECF 167] from November 20, 2019 to
                                          10     December 11, 2019; Defendant’s Opposition to Plaintiff’s Motion for Leave to File Documents
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11     Under Seal [ECF 168] from November 20, 2019 to December 11, 2019; Hearing on motions [ECF
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12     145], [ECF 153], [ECF 157], [ECF 167], and [ECF 168] from November 25, 2019 to January ___,
                                                                                                                                        13
Las Vegas, Nevada 89102




                                          13             1:00 p.m.
                                                 2020 at ___:___                       3A and provide such other relief as is just and
                                                                 AM/PM in LV Courtroom 3C;
                                          14     proper.
                                          15     ///
                                          16     ///
                                          17     ///
                                          18     ///
                                          19     ///
                                          20     ///
                                          21     ///
                                          22     ///
                                          23     ///
                                          24     ///
                                          25     ///
                                          26     ///
                                          27     ///
                                          28


                                                                                              Page 3 of 4
                                               Case 2:15-cv-01412-JAD-DJA Document 174 Filed 11/12/19 Page 4 of 4



                                           1           Respectfully submitted this 12th day of November, 2019.
                                           2
                                           3      SNELL & WILMER, LLP                          THE WRIGHT LAW GROUP, P.C.
                                           4      /s/ Richard C. Gordon                        /s/ Amy J. Smith
                                           5      RICHARD C. GORDON, ESQ.                      AMY J. SMITH, ESQ.
                                                  Nevada Bar No. 9036                          Nevada Bar No. 14954
                                           6      3883 Howard Hughes Parkway, Suite 1100       2340 Paseo Deal Prado, Suite D-305
                                                  Las Vegas, Nevada 89169                      Las Vegas, Nevada 89102
                                           7      Phone: (702) 784-5200                        Phone: (702) 405-0001
                                                  Facsimile: (702) 784-5252                    Facsimile: (702) 405-8454
                                           8      Attorneys for Plaintiffs                     Attorneys for Defendants
                                                                                               AMIR QURESHI a/k/a AMIER QURESHI,
                                           9                                                   a/k/a AMIER I. QURESHI, a/k/a AMIER F.
                                                                                               QURESHI, SR.; ASIM QURESHI a/k/a
                                          10                                                   ALEX QURESHI, a/k/a AZIM QURESHI
                                                                                               a/k/a AZIM DeDREAM, and SEHER
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11                                                   QURESHI
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12
Las Vegas, Nevada 89102




                                          13
                                                                                           IT IS SO ORDERED:
                                          14
                                          15
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                          16
                                          17                                                          November 14, 2019
                                                                                           DATED:
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                        Page 4 of 4
